Citation Nr: 1828430	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  09-03 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back condition, to include as secondary to service-connected right knee, ankle, and heel disabilities.
 
2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II.
 
3.  Entitlement to a separate evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.
 
4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1968 to June 1971, with subsequent service with the Texas Army National Guard (ARNG) from September 1978 to December 1983.

This matter comes to the Board of Veterans' Appeals (Board) from May 2008, August 2009, and June 2014 rating decisions and an April 2010 Decision Review Officer (DRO) decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at an October 2014 hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.

This matter was previously before the Board in January 2015 and September 2015.

The issues of entitlement to service connection for a back condition and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  For the period prior to October 26, 2011, the Veteran's diabetes mellitus required treatment with insulin, oral medication, and a restricted diet; it did not require that a medical provider regulate his occupational or recreational activities. 

2.  For the period October 26, 2011, to September 9, 2014, the Veteran's diabetes mellitus was managed by a restricted diet, insulin more than once a day, and regulation of activities.

3.  For the period beginning September 10, 2014, the Veteran's diabetes mellitus required treatment with a prescribed oral hypoglycemic agent and insulin; it did not require that a medical provider regulate his occupational or recreational activities.  

4.  For the period prior to March 17, 2014, the Veteran's peripheral neuropathy of the left lower extremity most nearly approximated mild incomplete paralysis of the sciatic nerve.

5.  For the period March 17, 2014, to September 9, 2014, the Veteran's peripheral neuropathy of the left lower extremity most nearly approximated moderate incomplete paralysis of the sciatic nerve.

6.  For the period beginning September 10, 2014, the Veteran's peripheral neuropathy of the left lower extremity most nearly approximated mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met for the period prior to October 26, 2011.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

2.  The criteria for a rating of 40 percent, but not higher, for diabetes mellitus have been met for the period October 26, 2011, to September 9, 2014.

3.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met for the period beginning September 10, 2014.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

4.  The criteria for a separate rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met for the period prior to March 17, 2014.

5.  The criteria for a separate rating of 20 percent, but not higher, for peripheral neuropathy of the left lower extremity are met for the period March 17, 2014, to September 9, 2014.

6.  The criteria for a separate rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met for the period beginning September 10, 2014.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. "Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citation omitted).  VA accordingly concentrates on the evidence that establishes the state of the veteran's disability in the period one year before the veteran files his claim through the date VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 


Diabetes Mellitus

Entitlement to service connection for diabetes mellitus type II was granted in a November 2001 rating decision.  A 20 percent rating was assigned effective June 18, 2001.  The May 2008 rating decision on appeal continued the 20 percent rating.  The Veteran contends that a higher evaluation is warranted as his disability manifests symptoms more severe than those contemplated by the rating assignment.

The Veteran's disability is rated under DC 7913 pertaining to diabetes mellitus.  This DC provides that when diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  When insulin, restricted diet, and regulation of activities are required, it is evaluated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913.

The criteria for a 40 percent rating for diabetes are conjunctive not disjunctive - i.e., there must be insulin dependence, restricted diet, and regulation of activities. "Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).
      
For the initial period at issue, the Board finds that the Veteran's diabetes mellitus does not most nearly approximate the criteria associated with a 40 percent evaluation.  The Veteran reported in an August 2009 statement that he was on insulin and a restricted diet and that his physician wanted him to lose weight.  The direction to lose weight does not equate to "avoidance of strenuous occupational and recreational activities" outlined in DC 7913, however.  A January 2010 VA examination established that the Veteran's diabetes was treated with insulin, oral medication, and a restricted diet, but noted that the Veteran was not restricted in his ability to perform strenuous activities.  The VA medical center (VAMC) treatment records are similarly silent as to any requirement of regulation of activities to control his blood sugar levels.  Thus, the evidence for this period does not establish that the Veteran's diabetes mellitus most nearly approximates the criteria contemplated by a rating in excess of 20 percent.

For the period beginning October 26, 2011, and ending September 9, 2014, the Board finds that an increased 40 percent rating is warranted.  At a February 2011 DRO hearing, the Veteran testified that a doctor had told him to reduce his activity because his blood sugar was increasing.  This was confirmed in an October 2011 VA examination, which found that the Veteran's diabetes was managed by a restricted diet, insulin more than once a day, and regulation of activities (noting that the Veteran had to "be cautious" with exercise).  The October 2011 VA examination also noted that the Veteran visited with his diabetic care provider less than twice a month for ketoacidosis and hypoglycemic reactions and had not been hospitalized in the last year for ketoacidosis or hypoglycemia.  Thus, the Board finds a 40 percent rating, but not higher, is warranted for the period from October 26, 2011, to September 9, 2014.

Beginning September 10, 2014, the Board finds that a rating of 20 percent for diabetes mellitus is again appropriate.  A September 2014 VA examination reported that the Veteran required a prescribed oral hypoglycemic agent and insulin (more than one injection per day) but did not require regulation of activities.  A January 2015 VA examination noted that the Veteran's diabetes was managed solely by insulin more than once a day, without restricted diet or regulation of activities.  Likewise, an April 2016 VA examination found the Veteran's diabetes was treated with a prescribed oral hypoglycemic agent and insulin but was not managed by a restricted diet or regulation of activities.  All three VA examinations reported that the Veteran visited his diabetic care provider less than two times per month for episodes of ketoacidosis and hypoglycemic reactions; they also recorded zero episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past year.  Thus, the objective evidence does not support a finding that the Veteran's diabetes mellitus most nearly approximates the criteria contemplated by a rating in excess of 20 percent for the period beginning September 10, 2014.
      
As a final note, entitlement to a total disability based on individual unemployability (TDIU) is an additional element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the October 2011 VA examination found the Veteran's diabetes mellitus did affect his ability to work, noting that the Veteran worked in a warehouse and had decreased strength for lifting and difficulty pushing or climbing.  The Board notes that the Veteran maintained full-time employment at this time and for an additional three years after this evaluation.  In addition, the September 2014, January 2015, and April 2016 VA examinations found the Veteran's diabetes mellitus had no impact on the Veteran's ability to work.  Accordingly, the Board finds that remand for TDIU is not necessary.

In sum, a 20 percent rating is warranted for diabetes mellitus except for the period October 26, 2011, to September 9, 2014, when a 40 percent rating is warranted.


Peripheral Neuropathy

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities was combined with the Veteran's service-connected diabetes mellitus in an October 2003 rating decision.  An April 2010 rating decision granted a separate 10 percent rating for peripheral neuropathy of the lower left extremity, effective December 14, 2007.  The Veteran contends that a higher evaluation is warranted as his disability manifests symptoms more severe than those contemplated by the current mild incomplete paralysis assignment.

The Veteran's peripheral neuropathy of the left lower extremity is currently rated as 10 percent disabling under DC 8520, paralysis of the sciatic nerve.  Following this DC, mild incomplete paralysis is rated 10 percent disabling, moderate incomplete paralysis is rated 20 percent disabling, moderately severe incomplete paralysis is rated 40 percent disabling, and severe incomplete paralysis (with marked muscular atrophy) is rated 60 percent disabling.  An 80 percent rating is warranted where there is complete paralysis and "the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost." 

After considering the evidence, the Board finds that a rating in excess of 10 percent is warranted for a portion of the period at issue: March 17, 2014, to September 9, 2014.  For the period prior to March 17, 2014, a 10 percent rating is appropriate for the Veteran's peripheral neuropathy of the left lower extremity.  A May 2008 VA examination noted that the Veteran had "some numbness and tingling in his feet at times" and found "symptoms of peripheral neuropathy mainly of his lower extremities with numbness in his feet and slightly altered pin sensation which is mild."  A January 2010 VA examination recorded "no evidence of generalized sensorimotor peripheral neuropathy."  An October 2011 VA examination noted symptoms of the lower left extremity of moderate paresthesias and/or dysesthesias, moderate numbness, and a vibration feeling in the foot.  The October 2011 VA examination found no incomplete paralysis of  the left lower extremity, however.  

The Board has also considered the Veteran's November 2010 statement, in which he reported that incomplete paralysis below his knee "often causes [him] to trip over low barriers or obstacles such as door thresholds, curbs, etc. [He] also will fall when [he] step[s] on an edge of a sidewalk or steps because [he has] partial paralysis in [his] leg."  The Board finds this evidence of hindered ambulation is consistent with the medical professionals' classification of a mild incomplete paralysis. Thus, the Board finds a rating of 10 percent for mild incomplete paralysis is warranted for the period prior to March 17, 2014.
 
For the period March 17, 2014, to September 9, 2014, the Board finds a 20 percent rating is warranted.  The Board notes that a March 2014 VA examination listed the Veteran's symptoms in the left lower extremity as mild constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The VA examination did not associate this with the sciatic nerve, however.  Instead, the VA examination attributed these peripheral neuropathy symptoms to the external cutaneous nerve of the thigh causing moderate paralysis.  

Rated under DC 8529, mild or moderate paralysis of the external cutaneous nerve of the thigh results in a noncompensable rating, while severe to complete paralysis is rated 10 percent disabling.  Because these symptoms are the same symptoms rated under the sciatic nerve, the Board finds a separate rating under DC 8529 would be pyramiding.  See 38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  The Board will therefore continue to rate these symptoms under DC 8520 for sciatic nerve, as this produces a more favorable outcome for the Veteran.  

As noted, the March 2014 VA examination found mild constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness of the left lower extremity, which it categorized as moderate paralysis.  The Board accordingly finds this corresponds to a moderate incomplete paralysis of the sciatic nerve, which provides a 20 percent rating under the Rating Schedule.  Thus, a 20 percent rating, but not higher, is warranted for the period from March 17, 2014, to September 9, 2014.

For the period beginning September 10, 2014, the Board finds that a 10 percent rating is again appropriate.  A September 2014 VA examination found the Veteran had "long-standing numbness of the bilateral hands and feet" and noted symptoms of mild paresthesias and/or dysesthesias of the left lower extremity and mild numbness of the left lower extremity.  The September 2014 VA examination classified this as mild incomplete paralysis.  A January 2015 VA examination for diabetes mellitus noted that the Veteran had "mild peripheral neuropathy" due to diabetes mellitus.  An April 2016 VA examination found mild intermittent pain and moderate numbness of the lower left extremity, which it categorized as mild incomplete paralysis.  

The Board has also considered the Veteran's testimony at the October 2014 Board hearing, in which he reported pain in his left foot that radiates upward as well as tingling.  The Veteran also described the feeling in his feet as "walking on something that's got air on it."  The Board finds such symptoms of pain and abnormal sensations are within the considerations of a mild incomplete paralysis of the left lower extremity.  Therefore, the Board finds that a 10 percent rating for mild incomplete paralysis is appropriate for the period beginning September 10, 2014.

Finally, entitlement to a total disability based on individual unemployability (TDIU) is an additional element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the October 2011 VA examination found the Veteran's peripheral neuropathy affected his ability to work because it affected his ability to drive, particularly feeling the gas pedal or brake pedal.  The March 2014 VA examination noted that his peripheral neuropathy made it difficult to walk or run; the September 2014 similarly reported that his left lower extremity peripheral neuropathy created difficulties ambulating over uneven ground.  In contrast, the April 2016 VA examination found no impact of the Veteran's peripheral neuropathy on his ability to work.  

Although the majority of the VA examinations noted an effect on the Veteran's employment, the Board finds this does not rise to the level of total disability because the Veteran would still be able to perform sedentary work.  Accordingly, a remand for entitlement to a TDIU is not warranted. 

In sum, a 10 percent rating for peripheral neuropathy of the left lower extremity is appropriate for the period prior to March 17, 2014.  For the period from March 17, 2014, to September 9, 2014, an increased rating of 20 percent is warranted.  Finally, a 10 percent rating is again warranted for the period beginning September 10, 2014.  


ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II is denied for the period prior to October 26, 2011.

Entitlement to an evaluation of 40 percent, but not higher, for diabetes mellitus type II is granted for the period October 26, 2011, to September 9, 2014.

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II is denied for the period beginning  September 10, 2014.

Entitlement to a separate evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied for the period prior to March 17, 2014.

Entitlement to a separate evaluation of 20 percent, but not higher, for peripheral neuropathy of the left lower extremity is granted for the period March 17, 2014, to September 9, 2014.

Entitlement to a separate evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied for the period beginning September 10, 2014.  

REMAND

Remand is necessary to obtain an additional VA medical opinion.  The February 2016 VA examination found that the Veteran's back condition was not aggravated beyond its natural progression by the Veteran's right knee, ankle, and heel disabilities.  The VA examination did not provide a rationale for this finding, however, thus an additional medical opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, the claim for a TDIU is remanded because it is inextricably intertwined with the issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that all issues "inextricably intertwined" with issues certified for appeal are to be identified and developed prior to appellate review).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the clinician who performed the February 2016 VA examination of the Veteran's thoracolumbar spine condition.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  

After reviewing the entire record, the clinician should determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back condition is aggravated (beyond its natural progression) by his service-connected disabilities, including right knee, ankle, and heel disabilities.

A complete rationale for all opinions must be provided.  If the opinion cannot be provided without an examination, an examination should be scheduled.
 
2.  Complete any additional development warranted, then readjudicate the claims on appeal.  If the benefits sought are not granted in full, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


